           CASE 0:21-cv-01961-NEB-DTS Doc. 1 Filed 09/01/21 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA



Merylee Brenke,
                           Plaintiff,                  COURT FILE #

      v.
                                                        COMPLAINT
Pine Tree, LLC,

                           Defendant.


      Plaintiff Merylee Brenke, for her claims for relief, states and alleges that:

                                          PARTIES

      1.      Plaintiff Merylee Brenke is an individual citizen of Minnesota.

      2.      Defendant Pine Tree, LLC is a business, registered in the state of Illinois.

                                        JURISDICTION

      3.      This Court has diversity subject matter jurisdiction of this matter under

28 U.S.C. Section 1332(a)(1). The parties have diverse citizenship and the amount in

controversy exceeds $75,000, exclusive of costs and interest.

                                           VENUE

      4.      Venue is proper in the District of Minnesota, under the facts set forth

herein pursuant to 28 U.S.C. § 1391(b). Plaintiff resides in and is a citizen of

Minnesota. The trip and fall that forms the basis of this action occurred in Minnesota.

                                        JURY DEMAND

      5.      Plaintiff demands a jury trial on all issues under FRCP 38.
             CASE 0:21-cv-01961-NEB-DTS Doc. 1 Filed 09/01/21 Page 2 of 3



                                         STATEMENT

        6.      On February 1, 2020 at approximately 1:00 p.m., plaintiff Merylee Brenke was

lawfully present on premises owned by defendant Mankato Heights Plaza.

        7.      At that same time and place, defendant Pine Tree, LLC owned property

located at located at 1901 Madison Avenue, Mankato, Minnesota.

        8.      At that time and place, plaintiff Merylee Brenke was caused to trip and

fall.

                                        NEGLIGENCE

        9.      Plaintiff Brenke was caused to trip and fall as a result of the carelessness

and negligence of the defendant in its inspection, maintenance and repair of that area;

in its failure to warn of a dangerous trap; in its failure to maintain that area in a

condition that was reasonably safe; in its failure to keep the area in a state of

reasonable repair; in its failure to keep the area in a condition fit for the use intended;

and as a result of other careless and negligent acts and omissions on the part of the

defendant.

                                          DAMAGES

        10.     As a result of this crash, plaintiff Merylee Brenke sustained injuries,

damages, and losses, satisfying the threshold set forth in Minn. Stat. § 65B.51, subd.

3.

        11.     Plaintiff has in the past and will in the future incur medical and hospital

expenses for the treatment of his injuries.

        12.     Plaintiff has in the past and will in the future incur a loss of earning and

of earning capacity.

        13.     Plaintiff has in the past and will in the future suffer great physical and

mental Pain.



                                              -2-
         CASE 0:21-cv-01961-NEB-DTS Doc. 1 Filed 09/01/21 Page 3 of 3



      14.    Plaintiff Roger Merylee Brenke has sustained injuries, damages, and

losses in an amount greater than Seventy-Five Thousand and 00/100ths ($75,000.00)

Dollars exclusive of costs and interest.

      WHEREFORE, plaintiff Merylee Brenke prays judgment against defendant for

damages in an amount greater than Seventy-Five Thousand and 00/100ths ($75,000)

Dollars, and, in addition thereto, interest, costs, disbursements incurred, and all other

relief this Court deems just.


                                  I hereby acknowledge that sanctions may be awarded
                                  pursuant to Minn. Stat. § 549.211.

                                  SCHWEBEL GOETZ & SIEBEN, P.A.



Dated: August 26, 2021            By s/ Alicia N. Sieben
                                  ATTORNEYS FOR THE PLAINTIFF
                                  5120 IDS Center
                                  80 South Eighth Street
                                  Minneapolis, Minnesota 55402-2246
                                  Telephone: 612-377-7777
                                  Fax: 612-333-6311
                                  Email: asieben@schwebel.com




                                           -3-
